DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 5, 7, 11, 14, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 15, 19, 20 also objected as being dependent on an objected claim. 

Prior art of reference fails to teach wherein said
5. “wherein the graphical representation includes an arrow having an origin at a point in the displayed first image and a head at a point in the live image indicating a direction and extent of movement of the subject relative to the viewing plane.”  

7. “comparing the live image at a second time to the first image after moving the head from and returning the head to the viewing plane at the first pose; determining whether a change in position of the live image relative to the first image has occurred between the first time and the third time; and outputting the determination.”   

11. “outputting a determination of the evaluation of whether a change in pose has occurred including superimposing a graphical representation indicating an amount of movement that has occurred between the first time and the second time.”   

14. “determining a second pose of the first landmark relative to the second landmark at a second time;  57Attorney Docket No.: A0003413.US01 //5074A-000219-US evaluating whether a change in pose has occurred in the between the first landmark and the second landmark between the first time and the second time; outputting a determination of the evaluation of whether a change in pose has occurred.”  

18. “59Attorney Docket No.: A0003413.US01 //5074A-000219-USwherein the second emitter is configured to emit a second signal that is reflected from the subject and received by the second receiver; wherein the processor system is configured to execute further instructions to determine the pose of a second portion of the subject based on the emitter and received second signal.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 8-10, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez Luna et al. (2019/0327394) “Ramirez”. 

As of claim 1, Ramirez teaches
A method of generating a display for viewing a subject in a view through an eyepiece of a microscope ([00109]), comprising: 
acquiring a first image of the subject at the viewing plane at the first pose at a first time ([00111] teaches the optical sensors receive the full incident light since beamsplitters are not needed to redirect a portion of the light, [00204] teaches optical image sensors 746 and 748, thus the optical image sensors would acquire an image at any given time); 
storing the first image ([00102]); 
displaying the first image ([00102] teaches displaying images on the display monitor) in the view plane superimposed on a live image of the subject ([00356] image 3000 superimposed on top left of first left image, ([00548] teaches  The processor 4102 uses image fusion to superimpose a selection portion- 157 - 1956785.00049of the MRI image of the glioblastoma 5302 on to a cross-sectional view, as shown in Fig. 59)).  

In an obvious variation, Ramirez teaches adjusting position of camera according to the position of a target ([00582], [00593]), which reads the claim limitation “determining a first pose of a viewing plane viewed through the eyepiece relative to the subject” as the effect of adjusting position of camera according to the position of the target would adjust the camera through different poses until achieving the desire pose.  

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to adjust position of camera according to the position of the patient to determine a first pose as claimed above, so to calculate an amount of rotation needed for the camera to maintain the lock at the x, y, z target after the camera has been moved (see [0593]). 

	As of claim 2, Ramirez teaches wherein said further comprising: 
analyzing the first image ([00239] teaches to determine an image is in focus, the processor 1562 may perform, for example, image analysis searching for images where light fuzziness is minimal and/or analyzing pixel data for differences in light values between adjacent pixel regions (where greater differences correspond to more in focus images)); 
analyzing the live image ([00239] teaches to determine an image is in focus, the processor 1562 may perform, for example, image analysis searching for images where light fuzziness is minimal and/or analyzing pixel data for differences in light values between adjacent pixel regions (where greater differences correspond to more in focus images), wherein an image in focus could be a live image); and 
determining whether a change in position of the live image relative to the first image has occurred ([0252]).  

As of claim 6, Ramirez teaches wherein said 
further comprising: tracking a head of the microscope relative to the subject with the viewing plane at the first pose ([00228] teaches The processor 1522 may then transmit a message with the position information to the information processor module 1408 for display to a user and/or to track a position of the lenses of the optical elements 1402 for calibration, thus the tracking of the lenses of the optical elements would have the same function as tracking the head of a microscope as the lenses could be comprised in the microscope).  

As of claim 8, Ramirez teaches wherein said 
tracking the head includes tracking an head tracking device relative to the subject ([00228] teaches The processor 1522 may then transmit a message with the position information to the information processor module 1408 for display to a user and/or to track a position of the lenses of the optical elements 1402 for calibration, thus the tracking of the lenses of the optical elements would have the same function as tracking the head of a microscope as the lenses could be comprised in the microscope, see also [00431], [00432]); wherein the head includes an object lens configured to receive light from the subject ([00228] teaches The processor 1522 may then transmit a message with the position information to the information processor module 1408 for display to a user and/or to track a position of the lenses of the optical elements 1402 for calibration, thus the tracking of the lenses of the optical elements would have the same function as tracking the head of a microscope as the lenses could be comprised in the microscope, [00377] teaches instrument and/or tissue tracking, wherein instrument would be head tracking device, and tissue would be a tissue of the subject, see also [00384], [00385]).  

	As of claim 9, Ramirez teaches wherein said
	A method of illustrating movement in a view through an eyepiece of a viewing system, comprising: identifying a landmark on a subject in a viewing plane of the eyepiece () at a first time ([00505], teaches The frame is observable by the stereoscopic visualization camera 300 and may comprise fiducials 4809 in an arrangement such as that of the calibration target where two or more non-collinear objects of known locations are visible simultaneously); identifying the landmark on the subject in the viewing plane of the eyepiece at a second time after the first time ([00594] teaches The example processor 4102 and/or the robotic arm controller 4106 track how the fiducials move in the image and determine the corresponding x,y,z movement vectors).

	In an obvious variation, Ramirez teaches fiducials can be used to determine position and orientation ([00603]), which reads on “evaluating whether a change has occurred in the landmark between the first time and the second time”, as it would be obvious to know if the change has occurred between some specific times.  

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to us fiducials can be used to determine position and orientation, as Such a feature may enable a tracking of spinal tools (see [0603 ]). 

As of claim 10, Ramirez teaches wherein said
the landmark is on a rigid portion of the subject ([00506]).  

As of claim 13, Ramirez teaches wherein said
comprising: forming the landmark on the subject ([00507]).  

	As of claim 16, Ramirez teaches wherein said
a system for determining a pose of a microscope relative to a subject, comprising: 
a first emitter (708a 708b 708c Fig.8, [0136] teaches The light spectra output by the light sources 708 is controlled by respective controllers, [00197]) configured to be connected with the microscope ([0082], [0082] The present disclosure relates in general to a stereoscopic visualization camera and platform. The stereoscopic visualization camera may be referred to as a digital stereoscopic microscope ("DSM"). The example camera and platform are configured to integrate microscope optical elements and video sensors into a self-contained head unit that is significantly smaller, lighter, and more maneuverable than prior art microscopes (such as the surgical loupes 100 of Fig. 1 and the surgical microscope 200 of Fig. 2)); 
a first receiver configured to be connected with the microscope ([00111] teaches the optical sensors receive the full incident light since beamsplitters are not needed to redirect a portion of the light, [00204] teaches optical image sensors 746 and 748); 
a processor system configured to communicate with both the first emitter and the first receiver ([00118]);
 wherein the first emitter is configured to emit a first signal that is reflected from the subject and received by the first receiver ([0096] teaches light reflected from the target site is received in the lens 408 and passed to downstream optical elements); 

In an obvious variation Ramirez teaches 
wherein the processor system is configured to execute instructions to determine a pose of a first portion of the subject based on the emitter and received first signal ([00582], [00593]) as the effect of adjusting position of camera according to the position of the target would adjust the camera through different poses until achieving the desire pose.  
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to adjust position of camera according to the position of the patient to determine a first pose as claimed above, so to calculate an amount of rotation needed for the camera to maintain the lock at the x, y, z target after the camera has been moved (see [0593]).


As of claim 17, Ramirez teaches
 wherein the signal includes infrared radiation ([00162]).  

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Harlev et al. (2017/0325901) “Harlev”. 

As of claims 3, Ramirez fails to teach wherein said teaches
further comprising outputting the determination, wherein outputting the determined pose comprises:  53Attorney Docket No.: A0003413.US01 //5074A-000219-US generating a graphical representation illustrating the determined change; and displaying the graphical representation superimposed on the live image.  

However, Harlev teaches wherein said 
further comprising outputting the determination, wherein outputting the determined pose comprises:  53Attorney Docket No.: A0003413.US01 //5074A-000219-US generating a graphical representation illustrating the determined change ([0016], [0189]); and displaying the graphical representation superimposed on the live image ([0188], [0189]).  

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to Ramirez’s apparatus with the teaching of Herlev as shown above,  so to  provide the operator with control over the display of the of the graphical user interface (see [0187]). 

As of claims 4, Harlev teaches wherein said 
wherein the graphical representation is partially opaque to allow viewing of the live image through the graphical representation ([0184]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628